In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00374-CR
      ___________________________

     DAVID C. MORGAN, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
        Trial Court No. 1532390D


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                 I. INTRODUCTION

      Appellant David C. Morgan appeals his conviction for driving while intoxicated

and felony repetition. In five issues, Morgan argues that the trial court abused its

discretion by allowing (1) the State’s fingerprint expert to testify, (2) the State to

introduce two charging instruments related to Morgan’s previous convictions for

DWI, (3) his cross-examination of a key witness to be limited, (4) the admission of

911 calls, and (5) the introduction of certain medical records. We affirm.

                                  II. BACKGROUND

A. The Collision and Arrest

      Mailman Dang Dan Do was delivering mail on February 12, 2018, at roughly

8:00 p.m., when Morgan struck Do’s mail van with his SUV. The collision caused

Do’s van to strike Do, and he sustained injuries to his head, neck, back, knee, leg,

foot, and ankles. A nearby resident found Do in the street lying on the ground

bleeding and incoherent. The resident also saw Morgan, who was outside his wrecked

SUV “yelling and cussing” and “pouring out something.” The resident then called

911 and learned that emergency personnel had already been dispatched.

      When paramedic Kathleen Leikam arrived at the crash scene, she found

Morgan sitting in the passenger side of his vehicle shuffling through the glove

compartment and the front of his SUV. Leikam testified at trial that Morgan seemed

annoyed that she was there asking him questions and that Morgan wanted to go

                                           2
home. According to Leikam, Morgan’s body and breath smelled of alcohol, and he

admitted having consumed alcohol before driving.

      Fort Worth police officer Dusty Dwyer arrived on scene, observed the “highly

damaged” SUV and mail van, and spoke with Morgan. By Dwyer’s account, Morgan

had trouble answering questions and maintaining his balance.         Morgan was also

severely slurring his speech, and he had bloodshot, watery eyes. Dwyer said that he

smelled the odor of alcohol coming from Morgan. Based on his observations, Dwyer

determined that Morgan was intoxicated.

      Officer Robert Hill of the Fort Worth Police Department also investigated the

scene. When he arrived, Hill saw a beer bottle with some contents still in it on the

passenger-side floorboard of Morgan’s SUV, and the floor mat was damp.

      Dwyer arrested Morgan and transported him to jail, where Morgan agreed to

provide a breath sample.      The intoxilyzer operator testified that, based on his

observations, Morgan was legally intoxicated. Morgan’s breath-test results showed his

blood alcohol level to be 0.232 and 0.227.

B. The State’s Fingerprint Expert

      At trial, the State called Corporal Homero Carnero of the Tarrant County

Sheriff’s Office error resolution section as its expert fingerprint witness for the

purpose of validating two prior convictions—State’s Exhibits One and Two. Carnero

said that his duties at the sheriff’s office included “[m]aintaining the accuracy of the

crime records [] of Tarrant County, consolidation to duplicate records, name changes,

                                             3
ID misuse investigations, everything via fingerprint analysis.” His duties also required

him to compare known fingerprints with unknown fingerprints.              According to

Carnero, he had worked for the error resolution section for a year and three months.

Prior to that, Carnero had compared fingerprints at booking for the identification

section.

      Regarding his education and training, Carnero said that he has a bachelor’s

degree in criminal justice and that two years prior to trial he had successfully

completed a forty-hour fingerprint identification course. He also stated that he had

attended a three-day seminar the previous year regarding how to correctly testify as a

fingerprint examiner, but he agreed that the course did not entail learning fingerprint

analysis. Carnero averred that he did not have any certifications in fingerprint analysis

and that although he had read studies since his forty-hour training, he had not done

so recently. Carnero did, however, confirm that he had previously testified “many”

times in court as a fingerprint expert. Prior to testifying specifically about Morgan,

defense counsel took Carnero on voir dire and then objected that Carnero had not

met the qualifications of an expert witness. The trial court overruled the objection,

and Carnero then testified regarding what he had learned about Morgan’s prior

convictions.

      Carnero testified that he had recently taken Morgan’s fingerprints so that he

could compare them with known fingerprints “at the Tarrant County jail and known




                                           4
priors.” Using a “tenprint”1 card from the sheriff’s office, Carnero compared the

fingerprints that he had taken from Morgan with the fingerprints on the tenprint card

and determined that both sets of fingerprints matched. By Carnero’s account, when

he examined a 1996 judgment for DWI misdemeanor repetition (State’s Exhibit 1), he

determined that the fingerprint on State’s Exhibit 1 was “not readable.” Carnero was,

however, still able to determine that State’s Exhibit 1 contained a judgment regarding

Morgan because he was able to match Morgan’s name, date of birth, sex, race, and

county ID number in the judgment to certified records from the Tarrant County jail.

Carnero said that although he was able to match the fingerprint found on a 2002

judgment for DWI that the State introduced (State’s Exhibit 2) to the fingerprints

found on the tenprint card, he was not able to match the fingerprints that he had

taken from Morgan to the print found on State’s Exhibit 2.

C. Prior DWI Judgments and Charging Instruments

       During Carnero’s time on the stand, the State sought to admit State’s

Exhibits 1 and 2, but Morgan lodged a hearsay objection.            Specifically, Morgan

objected that in addition to the judgments of conviction, the exhibits contained their

related charging instruments. Morgan specifically stated that he was not objecting to



       1
        Carnero explained to the jury that a tenprint card is a card that contains an
“arrestee’s identifying information, name, date of birth, sometimes they’ll have the
arrest on there, along with the roll prints, which are fingertip to fingertip each digit of
each hand, and the bottom is just pat-down, and that happens during the booking
process.”

                                            5
the judgments of conviction being admitted. The trial court overruled Morgan’s

objection and admitted State’s Exhibits 1 and 2 for all purposes.

D. Defense Counsel’s Questioning of Do

      Do testified at trial.   During cross-examination, defense counsel began to

question Do about whether he had filed for “workman’s comp”2 after the crash. The

State objected. The trial court stated, “I’m going to let him answer the question

asked, if he filed.”   Do answered that he had filed for workers’ compensation.

Defense counsel then asked Do whether he was currently receiving workers’

compensation to which the State objected again.         Defense counsel argued that

because the State was seeking a deadly-weapon finding—Morgan’s SUV—Do’s

receiving workers’ compensation went “directly to the actual extent of his injuries and

his motive for his testimony.” The trial court allowed Do to answer the question, and

Do acknowledged that he was receiving workers’ compensation. Defense counsel

then asked Do if he had ever previously filed for workers’ compensation. The State

objected once more, the trial court sustained the objection, and defense counsel stated

that he had no further questions of Do.

E. 911 Calls

      The State called Jill Nesbitt, the custodian of records for the Fort Worth Police

Department’s communications section, for the purpose of authenticating a DVD

      2
       Defense counsel referred to Do having filed for “workman’s comp” multiple
times in the record. We use the term “workers’ compensation” throughout the
remainder of this opinion. See Tex. Labor Code Ann. §§ 401.001 et seq.

                                           6
(State’s Exhibit 20) the State sought to admit that contained two recordings of 911

calls made after Morgan crashed his SUV into Do’s mail van. Morgan objected that

the calls were hearsay. The trial court overruled Morgan’s objection and admitted

State’s Exhibit 20. The State did not seek to publish the 911 calls until after Nesbitt

and two other witnesses had testified and during a fourth witness’s testimony. At that

time, Morgan objected:

       Your honor, we would renew our objection as to hearsay on the 911 call.
       And as far as the 911 call, that does not include this individual. We
       would object to it being played under -- it denies our right to confront
       the witness who is on it, it’s a Crawford[3] violation, confrontation clause,
       and the predicate wasn’t properly laid.

       The trial court overruled the objection, and the State published State’s

Exhibit 20 for the jury. In one of the recordings, the caller described the accident and

its immediate aftermath, including that Do was on the ground and in need of medical

assistance.

F. Morgan’s Medical Records

       The defense called Dr. Amy Gruszecki, a forensic pathologist, who testified

about medical conditions that Morgan has that might explain his driving behavior,

slurred speech, lack of balance, and bloodshot eyes on the night of the crash.

Gruszecki also testified, from her review of the records, that Do’s injuries from the

crash were not severe.



       3
       See Crawford v. Washington, 541 U.S. 36, 59, 124 S. Ct. 1354, 1369 (2004).

                                            7
      Gruszecki stated that in preparation for trial she had reviewed more than 2,000

pages of Morgan’s medical records. Prior to cross-examination, the State sought to

introduce a DVD containing the 2,000 pages of Morgan’s medical records (State’s

Exhibit 29). Morgan’s attorney said, “Your Honor, no objection as to the set of

records she actually reviewed. This, however, contains additional records on it that

she did not review, so we would object to those.” The trial court replied, “Well, you

[prosecutor] can’t go into those records that she did not review.” After publishing

State’s Exhibit 29 for the jury, the State elicited testimony from Gruszecki where she

described that in 2012 Morgan had been treated for “headache, depression, and

alcohol intoxication” and diagnosed as an alcoholic. She also averred that a 2013 lab

test showed that Morgan’s blood alcohol level was 0.273.

G. Conviction and Sentence

      The jury found Morgan guilty of DWI and felony repetition. The jury also

found that Morgan had used or exhibited his SUV as a deadly weapon and that he had

caused Do serious bodily injury. After the punishment phase of trial, the jury assessed

punishment at thirteen years’ incarceration.     The trial court rendered judgment

accordingly, and this appeal followed.

                                  III. DISCUSSION

A. The State’s Fingerprint Expert

      In his first issue, Morgan argues that Carnero “was not an expert witness under

the law and his testimony should have been excluded.” We disagree.

                                          8
       A person may be qualified to testify as an expert “by knowledge, skill,

experience, training, or education.” Tex. R. Evid. 702. Our qualification inquiry asks

whether the witness has a sufficient background in a particular field and whether that

background goes to the very matter on which he will give an opinion. Vela v. State,

209 S.W.3d 128, 131 (Tex. Crim. App. 2006). We are to focus on whether the

expert’s background is “tailored to the specific area of expertise in which the expert

desires to testify.” Id. at 133. “Because the possible spectrum of education, skill, and

training is so wide, a trial court has great discretion in determining whether a witness

possesses sufficient qualifications to assist the jury as an expert on a specific topic in a

particular case.” Rodgers v. State, 205 S.W.3d 525, 527–28 (Tex. Crim. App. 2006).

       In determining whether an abuse of discretion occurred, we look to the

complexity of the expert’s field, the conclusiveness of the opinion, and the dispositive

nature of the testimony to the disputed issues. Id. at 528. The expert’s qualifications

are less important if the complexity, conclusiveness, and dispositive nature of the

expert’s opinion are low. Id. And the Texas Court of Criminal Appeals has explained

that fingerprint comparison is not scientifically complex. Id.

       Carnero testified that he had a bachelor’s degree in criminal justice and that he

had successfully completed a forty-hour fingerprint identification course. At the time

of trial, Carnero had worked for the Tarrant County Sheriff’s Office error resolution

section for a year and three months. Carnero said that his main duty in the error

resolution section was to compare fingerprints. Prior to that, Carnero had worked for

                                             9
the identification section comparing fingerprints. And by Carnero’s account, he had

testified “many” times as an expert fingerprint witness. Carnero’s qualifications are

similar to the qualification of expert witnesses from a number of cases where

reviewing courts have held that the trial court did not abuse its discretion by allowing

the expert to testify. Pender v. State, No. 02-13-00400-CR, 2014 WL 1859110, at *4

(Tex. App.—Fort Worth May 8, 2014, no pet.) (mem. op., not designated for

publication) (holding that fingerprint expert qualified where expert had worked in

fingerprint comparison for almost five years, had taken over forty hours of courses in

fingerprint analysis, and was “more than halfway through” the coursework for

obtaining a master’s degree in forensic science and toxicology); Fiscal v. State, Nos. 07-

08-0193-CR, 07-08-0194-CR, 2009 WL 1393242, at *2 (Tex. App.—Amarillo May 19,

2009, pet. ref’d) (mem. op., not designated for publication) (holding that trial court

did not err by allowing fingerprint expert to testify who had three years of experience

comparing fingerprints, had taken a forty-hour course in fingerprint analysis, and was

testifying in court for the first time); Harrison v. State, No. 2-02-339-CR, 2003 WL
21513618, at *2 (Tex. App.—Fort Worth July 3, 2003, no pet.) (mem. op., not

designated for publication) (holding that witness was qualified to testify as fingerprint

expert where State established that witness had been employed by police department

for seventeen years and had forty hours of fingerprint training).

      Morgan argues that because Carnero does not have a certification in fingerprint

comparison and because Carnero was unable to match the fingerprints he took from

                                           10
Morgan to the prints found on State’s Exhibits 1 and 2, he was not qualified as a

fingerprint expert. This court, however, has consistently held that certification or

licensure is not a requirement for qualifying as an expert witness. See Pender, 2014 WL
1859110, at *4 (holding that certification was not a necessary requirement to qualify as

a fingerprint expert); Duran v. State, 163 S.W.3d 253, 258 (Tex. App.—Fort Worth

2005, no pet.) (“Contrary to Appellant’s contention, licensure, or certification in the

particular discipline is not a per se requirement.”).

       Moreover, this court disagrees with Morgan’s characterization that Carnero

lacked the skill to compare fingerprints given that he could not match the fingerprints

he had taken with the ones found on State’s Exhibits 1 and 2. Indeed, Carnero

testified that he was unable to match the fingerprint on State’s Exhibit 1 because it

was “not readable” and of poor quality. He also testified that he was able to match

the fingerprint found on State’s Exhibit 2 with Morgan’s fingerprints that were on file

in the Tarrant County Sheriff’s Office.4 We conclude that the trial court did not abuse

its discretion by allowing Carnero to testify as an expert in fingerprint comparison.

See Pender, 2014 WL 1859110, at *4. We overrule Morgan’s first issue.

B. The Introduction of Prior Charging Instruments

       In his second issue, Morgan argues that the trial court abused its discretion by

allowing the State to introduce the charging instruments related to the two judgments

       4
       Carnero testified that he was able to match the judgment in State’s Exhibit 1
with Morgan without matching fingerprints by using Morgan’s name, birthdate, race,
gender, and county ID.

                                             11
the State offered as proof of Morgan’s prior convictions for DWI. Like in the trial

court, Morgan argues that these charging instruments contain inadmissible hearsay.

We disagree.

      In this case, the indictments were public records that “are not excluded by the

rule against hearsay.” Tex. R. Evid. 803(8). As such, the charging instruments were

admissible over Morgan’s hearsay objection. See Interest of A.W., No. 02-19-00057-CV,

2019 WL 2455610, at *2 (Tex. App.—Fort Worth June 13, 2019, pet. denied) (mem.

op.) (holding that indictments are public records admissible under Rule 803(8)); Dotson

v. State, No. 2-03-463-CR, 2008 WL 2780663, at *2 (Tex. App.—Fort Worth July 17,

2008, no pet.) (mem. op., not designated for publication) (same).         We overrule

Morgan’s second issue.

C. The Trial Court’s Limiting Morgan’s Questioning of Do

      In his third issue, Morgan argues that his Sixth Amendment right to

confrontation was violated and that relevant evidence was excluded at trial when the

trial court forbid his attorney from asking Do about previous workers’ compensation

claims. The State argues that Morgan has failed to preserve this issue for our review

because he did not make a confrontation clause objection nor did he make an offer of

proof at trial. We agree with the State.

      To preserve a complaint for our review, a party must have presented to the trial

court a timely request, objection, or motion stating the specific grounds, if not

apparent from the context, for the desired ruling. Tex. R. App. P. 33.1(a)(1); Thomas v.

                                           12
State, 505 S.W.3d 916, 924 (Tex. Crim. App. 2016). Further, the party must obtain an

express or implicit adverse trial-court ruling or object to the trial court’s refusal to

rule. Tex. R. App. P. 33.1(a)(2); Everitt v. State, 407 S.W.3d 259, 262–63 (Tex. Crim.

App. 2013); Martinez v. State, 17 S.W.3d 677, 686 (Tex. Crim. App. 2000). To preserve

a confrontation clause error, a party must object at the time the evidence is offered at

trial. Craven v. State, 579 S.W.3d 784, 787 (Tex. App.—Houston [14th Dist.] 2019, no

pet.). Because Morgan failed to lodge a confrontation clause objection when Do was

testifying, he has failed to preserve this issue for our review.

       Moreover, to preserve error regarding the exclusion of evidence, the offering

party must make an “offer of proof” conveying the substance of the proffered

evidence. Tex. R. Evid. 103(a)(2); see Roberts v. State, 220 S.W.3d 521, 532 (Tex. Crim.

App. 2007). Because Morgan failed to make an offer of proof in the trial court, he

has forfeited his complaint regarding the exclusion of evidence.          We overrule

Morgan’s third issue.

D. The Admission of 911 Calls

       In his fourth issue, Morgan argues that the trial court allowed the State to play

911 calls for the jury without laying a proper predicate and that this “violates rules

against hearsay, the Confrontation Clause, and Crawford . . . .” The State argues that

Morgan has failed to preserve all but his hearsay objection because he did not lodge

his Confrontation Clause, Crawford, or predicate objections until well after the DVD




                                             13
containing the 911 calls (State’s Exhibit 20) was admitted at trial. We agree with the

State.

         As noted above, to preserve a complaint for our review, a party must have

(1) presented to the trial court a timely request, objection, or motion and (2) obtained

a ruling. Tex. R. App. P. 33.1(a)(1); Thomas, 505 S.W.3d at 924; Everitt, 407 S.W.3d at

262–63. And a party must object as soon as the basis for the objection becomes

apparent. Tex. R. Evid. 103(a)(1); London v. State, 490 S.W.3d 503, 509–10 (Tex. Crim.

App. 2016). “The standard set by our high court for the timely assertion of objections

is both demanding and unforgiving.” Jasso v. State, 112 S.W.3d 805, 813 (Tex. App.—

Houston [14th Dist.] 2003, pet. ref’d) (citing Lagrone v. State, 942 S.W.2d 602, 617–18

(Tex. Crim. App. 1997)).

         Here, when the trial court admitted State’s Exhibit 20, Morgan objected only

that the 911 calls contained hearsay. It was not until after multiple witnesses had

testified that the State sought to publish the 911 calls for the jury. At that time,

Morgan objected for the first time that playing the 911 calls was a violation of his

confrontation clause rights, a Crawford violation, and a proper predicate had not been

laid.    Thus, Morgan has failed to preserve any objection except for his hearsay

objection. See Burt v. State, 396 S.W.3d 574, 577–78 (Tex. Crim. App. 2013) (“An

appellant fails to preserve error by failing to object when he had the

opportunity . . . .”).




                                          14
      As to Morgan’s complaint that the 911 calls were inadmissible hearsay, we

disagree that the trial court abused its discretion by allowing the recordings to be

played. Generally, hearsay is inadmissible unless provided otherwise by a statute, the

rules of evidence, or other rules prescribed under statutory authority. Tex. R. Evid.

802. But an exception to this rule against the admissibility of hearsay exists for

statements that are present sense impressions. Tex. R. Evid. 803(1). A present sense

impression is a “statement describing or explaining an event or condition, made while

or immediately after the declarant perceived it.” Id. Multiple Texas Courts of Appeals

have held that 911 calls are admissible under the present sense impression exception

to hearsay. See Reyes v. State, 314 S.W.3d 74, 78 (Tex. App.—San Antonio 2010, no

pet.) (“The 911 recording includes statements by the caller that his mother was

‘limping’ and that she ‘needs’ an ambulance. These statements indicate the caller was

describing events as they were happening and falls within the hearsay exception of

present sense impression.”); see also Williams v. State, No. 02-17-00012-CR, 2018 WL
547598, at *8 (Tex. App.—Fort Worth Jan. 25, 2018, pet. ref’d) (mem. op., not

designated for publication) (holding that 911 call was admissible under present sense

impression exception to the hearsay rule); Rodriguez v. State, No. 07-14-00407-CR,

2016 WL 4254388, at *5 (Tex. App.—Amarillo Aug. 8, 2016, pet. ref’d) (same).

      We have listened to the 911 calls, and the statements made by the callers were

made immediately after the declarants observed Morgan crash his SUV into Do’s mail

van. One caller described Do as she observed him on the ground in need of medical

                                         15
attention after the crash. Further, and to the extent that Morgan argues that the 911

calls contain both present sense impression statements but also non-present sense

impression statements, a trial court does not abuse its discretion when it admits an

exhibit in its entirety if the objecting party fails to request segregation of the

admissible from the inadmissible. Reyes, 314 S.W.3d at 78. Here, Morgan objected

only to the admission of State’s Exhibit 20, but he did not segregate any statements

made in the calls found on State’s Exhibit 20. See id. (“Reyes objected to the entire

recording and he did not request specific portions to be excluded. Because at least

some statements in the recording appear to be a contemporaneous statement about an

event the caller was witnessing, the trial court did not abuse its discretion by admitting

the recording.”). We overrule Morgan’s fourth issue.

E. The Admission of Medical Records

      In his fifth issue, Morgan argues that the trial court erred by allowing the State

to introduce medical records the State utilized when cross-examining Gruszecki about

Morgan’s alcoholism. Morgan argues that records pertaining to his “alcoholism and

previous blood alcohol concentrations were irrelevant, not probative to the charge at

hand, and were highly prejudicial to the jury.” The State contends that Morgan did

not preserve these complaints for our review. We again agree with the State.

      In addition to the requirements of objecting and obtaining a ruling cited above,

to preserve a complaint for appellate review, the complaint made on appeal must

comport with the complaint made in the trial court, or the alleged error is forfeited.

                                           16
Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012); Lovill v. State, 319 S.W.3d
687, 691–92 (Tex. Crim. App. 2009); see also Tex. R. App. P. 33.1.

      Here, Morgan did not lodge a relevancy, probative, or prejudicial objection to

the admission of the complained-of medical records. The only objection that Morgan

asserted in the trial court regarding his medical records was that the State not be

allowed to question Gruszecki about the “additional records on [State’s Exhibit 29]

that [Dr. Gruszecki] did not review.” Notably, the trial court sustained this objection

and ordered the State not to question Gruszecki about medical records she had not

reviewed. See Ramirez v. State, 973 S.W.2d 388, 392 (Tex. App.—El Paso 1998, no

pet.) (“[W]e note that a party cannot request something of the trial court and then

complain that the court committed error in granting the relief.”). Because Morgan did

not object in the trial court based on the grounds he now brings on appeal, and

because the trial court granted him the specific relief he requested, he has failed to

preserve this issue for our review. See Lovill, 319 S.W.3d at 691–92 (“A complaint will

not be preserved if the legal basis of the complaint raised on appeal varies from the

complaint made at trial.”). We overrule Morgan’s fifth issue.

                                  IV. CONCLUSION

      Having overruled all five of Morgan’s issues on appeal, we affirm the trial

court’s judgment.




                                          17
                                  /s/ Dana Womack

                                  Dana Womack
                                  Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 8, 2020




                             18